Citation Nr: 1144661	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  07-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from May 1958 to May 1960.  He also was a member of the U.S. Naval Reserves with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) until his retirement in March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2008, the Board remanded the claims to the agency of original jurisdiction for additional development.  In April 2011, the Board requested a medical opinion pursuant to 38 C.F.R. § 20.901(a) (2011).


FINDINGS OF FACT

1.  The Veteran's hypertension was not incurred during, or caused by, his active duty service from May 1958 to May 1960.

2.  The Veteran's hypertension preexisted his service in the U.S. Naval Reserves from March 1980 to March 2000.

3.  The Veteran's preexisting hypertension did not undergo a permanent increase in severity which was beyond its natural progression as a result of any period of ACDUTRA.

4.  The Veteran's coronary artery disease was not incurred during, or caused by, his active military service, including any period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

2.  The Veteran does not have coronary artery disease that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through May 2006 and November 2006 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims of service connection.  The notice letters provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the May 2006 and November 2006  notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of the service connection issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's available service treatment and personnel records have been obtained and associated with the claims file, including service records from the U.S. Naval Reserves.  Treatment records from the VA Medical Centers (VAMCs) in Little Rock and North Little Rock, Arkansas, as well as from multiple private treatment providers identified by the Veteran, have also been obtained.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Moreover, the Veteran was afforded a hearing before the Board in July 2008, the transcript of which is of record.  

Additionally, in August 2010, the Veteran was provided a VA examination in conjunction with his hypertension claim, the report of which is of record.  The examination was conducted pursuant to the Board's December 2008 remand.  In May 2011, a medical opinion was obtained pursuant to the Board's request under 38 C.F.R. § 20.901(a).  The reports contain sufficient evidence by which to decide the hypertension claim, particularly regarding the onset of the Veteran's hypertension and whether hypertension was aggravated by any period of ACDUTRA.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The Board notes that a VA examination was not provided in connection with the coronary artery disease claim.  As detailed in the analysis section, the Board finds that a remand for a medical examination or opinion for that claim is not warranted because one is not necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In August 2011, the Veteran indicated that he did not have any additional information or evidence to support his claims.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that he has hypertension and coronary artery disease (CAD) that had their onset during, or are related to, his period of active duty service or his service with the U.S. Naval Reserves.  At his hearing, the Veteran recalled that he was diagnosed with hypertension during a period of ACDUTRA in December 1992 or February 1993.  He stated that he had high blood pressure throughout his service in the Reserves from 1980 to 2000.  The Veteran noted that he was initially diagnosed with CAD after his retirement from the Reserves in September 2001 or October 2001.  However, he stated that multiple doctors told him that his CAD probably existed for many years prior and progressively got worse when quadruple bypass surgery was required in December 2001.  Thus, the Veteran contends that service connection is warranted for both hypertension and CAD.

A review of the claims file reveals that both VA and private treatment records document that the Veteran has hypertension and CAD.  He has been prescribed medication to lower his blood pressure.  The Veteran underwent coronary artery bypass graft surgery in December 2001 to treat his CAD.  This evidence shows that the Veteran has the claimed disabilities.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as arteriosclerosis and hypertension, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is duty other than full-time duty prescribed for Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Because hypertension and CAD are considered diseases and not an "injury," service connection may only be awarded by establishing that the Veteran's hypertension and CAD had their onset during, or were aggravated by, a period of ACDUTRA in relation to the Veteran's service in the Reserves.  Service connection would not be warranted for the same circumstances during a period of INACDUTRA.  Exceptions to the requirement of an injury during INACDUTRA are for an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident.  See 38 C.F.R. § 3.6(a).  The record does not indicate, and the Veteran does not contend, that any of these three "injuries" occurred.

Hypertension

The Veteran's service treatment records show that he underwent examination in January 1956 when he entered a period of service with the U.S. Naval Reserves prior to his period of active duty service from May 1958 to May 1960.  A blood pressure reading was 120/80 and the heart portion of the examination was normal.  Subsequently, multiple examinations were conducted that found the Veteran physically qualified for training duty.

In August 1958, an "active duty" examination was conducted.  The Veteran's blood pressure was 140/68, a chest x-ray was essentially normal, and the heart portion of the examination was normal.  Treatment records during his period of active duty do not reference high blood pressure or hypertension.  Chest x-rays taken in May 1959 and January 1960 were negative.  The Veteran underwent a separation examination inn May 1960.  The Veteran's blood pressure was 120/80, a chest x-ray was within normal limits, and the heart portion of the examination was normal.

The records from the Veteran's period of active duty service do not show that he had hypertension at that time.  Additionally, the records do not reflect that any disease, injury, or event occurred to which his current hypertension could be related.  Moreover, the Veteran has not identified any disease, injury, or event during this period of active duty service to which his hypertension could be related.  As noted previously, he contends that hypertension had its onset in December 1992 or February 1993.  Furthermore, as discussed in detail below, the medical opinion evidence of record shows that the onset of hypertension occurred many years after this period of active duty.  Because the evidence shows that the Veteran's hypertension did not have its onset during, or was otherwise caused by, the Veteran's period of active military service from May 1958 to May 1960, service connection for hypertension is not warranted on a direct basis regarding that time period.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that hypertension manifested to a compensable degree within one year of the Veteran's separation from this period of active duty service.  The medical opinion evidence of record shows that the onset of hypertension occurred many years after this period of active duty.  The evidence does not suggest that the Veteran had hypertension to a compensable degree as early as May 13, 1961-one year after separation from service.  Thus, service connection is not warranted for hypertension on a presumptive basis pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

With respect to presumptive service connection for chronic diseases as it pertains to the Veteran's subsequent periods of ACDUTRA, the United States Court of Appeals for Veterans Claims (Court) has held that a claimant whose claim is based on a period of ACDUTRA can never be entitled to the "presumption of service connection."  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  This is so because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  By contrast, for a claimant whose claim is based on a period of ACDUTRA, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  Id.  Thus, under no circumstance, is service connection warranted for hypertension on a presumptive basis pertaining to chronic diseases concerning any of the Veteran's periods of ACDURTRA.

The Veteran had a 20-year period of service in the U.S. Naval Reserves from March 1980 to March 2000.  Prior to this time, an examination was conducted in September 1979.  Notably, the Veteran's blood pressure reading was 150/100.  A repeat blood pressure was 138/100.  It was also noted on the report that a blood pressure reading in October 1979 was 140/86.

The September 1979 examination is significant because two physicians have determined that the onset of the Veteran's hypertension was at that time.  In August 2010, the Veteran underwent a VA examination in connection with the claim.  The VA physician, Dr. Hoyte, reviewed the claims file and examined the Veteran.  Dr. Hoyte noted that the Veteran's blood pressure was normal in 1956, 1958, and 1960.  Dr. Hoyte also noted that the Veteran had elevated blood pressures of 150/100, 118[sic]/100, and 140/86 recorded in the examination report dated September 8, 1979.  Multiple subsequent elevated blood pressure readings were reviewed from the 1980s and 1990s.  Dr. Hoyte stated that it is well established that the Veteran has hypertension.  Dr. Hoyte gave the opinion that the Veteran's hypertension did not begin during a period of ACDUTRA (February 4, 1989, to May 6, 1989, or January 24, 1993, to February 10, 1993), but is documented to have begun in 1979.

In April 2011, the Board requested that a specialist provide an opinion as to the onset of the Veteran's hypertension.  In May 2011, Dr. Dabrowski, a Fellow of the American College of Cardiologists at the VAMC in Milwaukee, Wisconsin, reviewed the claims file.  He paid special attention to the Veteran's periods of ACDUTRA between March 1980 and March 2000 (including February 4, 1989, to May 6, 1989, October 1992, January 24, 1993, to February 10, 1993, and March 1996).  Dr. Dabrowski noted the elevated blood pressure reading of 150/100 that was recorded on September 8, 1979, as well as the multiple subsequent elevated blood pressure readings throughout the 1980s.  He gave the opinion that it is not as likely as not (less than 50 percent probability) that the Veteran's hypertension had its onset during any of the listed ACDUTRA periods and was clearly documented at least a decade or more before those intervals.  

Based on the August 2010 and May 2011 VA medical opinions, the Board finds that the onset of the Veteran's hypertension was in September 1979.  The two physicians, including one with specific expertise in cardiology, found this to be the case after reviewing the claims file with the Veteran's historic medical records.  A medical determination was made that the blood pressure reading of 150/100 in the September 1979 examination report constituted the onset of hypertension.  There is no similar medical opinion evidence to the contrary.

An August 2005 letter from one of the Veteran's treating physicians, Dr. Hale, is of record.  He has a private practice and works in the VA healthcare system.  Dr. Hale stated that he believed that the Veteran's "service related" high blood pressure contributed to his hypertension and CAD.  Although Dr. Hale uses the term "service related," he does not provide with any specificity as to when the onset of hypertension occurred.  The opinion is not probative as to the question of the onset of hypertension compared to the two VA opinions that provided a specific timeframe and were made after a review of the evidence in the claims file, including the critical September 1979 examination report.  Therefore, the medical opinion evidence demonstrates that the onset of the Veteran's hypertension was in September 1979.

The Veteran has indicated that he believes the onset of his hypertension was in December 1992 or February 1993.  However, it is not shown that the Veteran and possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as the onset of hypertension.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.").  Drs. Hoyte and Dabrowski considered whether the Veteran's hypertension had its onset during a period of ACDUTRA around the time period the Veteran contends that the onset occurred.  Instead, after reviewing the evidence in the claims file, they did not endorse the theory and determined that the onset was in September 1979.  Thus, the Board does not accord any evidentiary weight to the Veteran's opinion on the matter.

In view of this evidence, the Board finds that the Veteran's hypertension was not incurred during a period of ACDUTRA.  With the onset being September 1979, hypertension preexisted the Veteran's 20-year period of service in the U.S. Naval Reserves that began in March 1980.  Thus, service connection is not warranted for hypertension as a disease that is directly related to a period of ACDUTRA.  However, service connection may still be warranted if the Veteran's hypertension was aggravated during a period of ACDUTRA within the time period of his service in the Naval Reserves.

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The Court has held that the "presumption of aggravation" does not apply to a service connection claim where the claim is based on a period of ACDUTRA.  See Smith, 24 Vet. App. at 48.  Generally, if a claimant shows that there is an increase in disability during a period of service, the burden shifts to the government to show a lack of aggravation by establishing that the increase was due to the natural progress of the disease.  Id. at 47 (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Instead, it is clear that the claimant has the burden of demonstrating that the evidence shows both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Id. at 48.

The Veteran's Naval Reserve service records document periods of ACDUTRA that include elevated blood pressure readings.  During a period of ACDUTRA from February 4, 1989, to May 6, 1989, the Veteran had blood pressure readings of 160/88, 140/94, and 130/90.  In October 1992, he had blood pressure readings of 160/100, 160/100, 158/98, and 144/92.  From January 24, 1993, to February 10, 1993, the Veteran had blood pressure readings of 140/90, 152/98, and 146/90.  In March 1996, he had a blood pressure reading of 150/88.

In the April 2011 medical opinion request, the Board asked the prospective physician to provide an opinion as to whether the Veteran's hypertension underwent an identifiable permanent increase in severity which was beyond its natural progression as a result of any period of ACDUTRA.  After Dr. Dabrowski determined that the Veteran's hypertension had its onset in September 1979, he reviewed the charts and determined that there was no indication of an identifiable permanent increase in severity of hypertension beyond it natural progression as a result of any ACDUTRA periods between March 1980 and March 2000.  

The elevated blood pressure readings during ACDUTRA service identified above do not on their face reflect an increase in severity.  Diastolic pressure was not measured as greater than the diastolic pressure of 100 found in the September 1979 examination report.  Systolic pressure readings had both slightly higher and lower readings compared to the 150 found in the September 1979 examination report.  In any case, the May 2011 report represents an opinion by an expert in cardiology regarding whether there was an identifiable permanent increase in severity of hypertension beyond it natural progression.  In reviewing the relevant evidence, Dr. Dabrowski determined this was not the case.  Dr. Dabrowski's report is the only medical opinion evidence of record that expressly addresses the salient question of whether the Veteran's preexisting hypertension was aggravated by ACDUTRA service.  As the evidence shows that the Veteran's hypertension was not aggravated during any period of ACDUTRA, the Board concludes that service connection for hypertension is not warranted on the basis of in-service aggravation.  See 38 U.S.C.A. §§ 101, 1110, 1131, 1153; 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306.

Coronary Artery Disease

Similar to the hypertension claim, the service records from the Veteran's period of active duty service do not show that he had CAD at that time.  Additionally, the records do not reflect that any disease, injury, or event occurred to which his current CAD could be related.  Moreover, the Veteran has not identified any disease, injury, or event during this period of active duty service to which his CAD could be related.  As noted previously, he stated that he was initially diagnosed with CAD in 2001, which occurred many years after this period of active duty.  Furthermore, as discussed in detail below, the medical opinion evidence of record shows that the onset of CAD may have occurred prior to the Veteran's retirement from the Naval Reserves, but there is no indication that CAD is attributable to this period of service.  Because the evidence shows that the Veteran's CAD did not have its onset during, or is otherwise related to, the Veteran's period of active military service from May 1958 to May 1960, service connection for CAD is not warranted on a direct basis regarding that time period.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that CAD manifested to a compensable degree within one year of the Veteran's separation from military service.  The medical opinion evidence of record shows that the onset of CAD occurred many years after this period of active duty.  The evidence does not suggest that the Veteran had CAD to a compensable degree as early as May 13, 1961-one year after separation from service.  Thus, service connection is not warranted for CAD (or arteriosclerosis) on a presumptive basis pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Similar to hypertension, under no circumstance, is service connection warranted for CAD on a presumptive basis pertaining to chronic diseases concerning any of the Veteran's periods of ACDURTRA.  See Smith, 24 Vet. App. at 47.

The Veteran's service records created during his service in the Naval Reserves from March 1980 to March 2000 do not reference CAD or any other characterization of heart disease.  Other than the elevated blood pressure readings noted above, the heart portion of the Veteran's periodic examinations was normal.  As recently as April 1998, the Veteran's heart was found to be normal.  At that time, an ECG (electrocardiogram) was also normal.

Private treatment records show that the Veteran was initially diagnosed with CAD in 2001.  He had been in receipt of treatment for hypertension in 2000 and 2001 shortly after his retirement from the Naval Reserves.  In December 2001, he underwent quadruple bypass surgery.  Since that time, the Veteran has carried a diagnosis of CAD through private and VA facilities.  

As indicated previously, the Veteran's CAD may be related to his hypertension.  In August 2005, Dr. Hale stated that he believed that the Veteran's high blood pressure contributed to his hypertension and CAD.  Additionally, the Veteran's CAD may have had an onset earlier than 2001.  In July 2006, one of the Veteran's treating physicians, Dr. LeMay, stated that it is very likely that CAD had been present for "some time" prior to the actual bypass surgery and, in his opinion, probably started prior to the retirement in March 2000.  In a separate July 2006 letter, another one of the Veteran's treating physicians, Dr. Warren, stated that it was his opinion that the Veteran's CAD had been present for "some time" prior to his actual bypass surgery.

In consideration of the evidence of record, the Board does not find that the Veteran's CAD had its onset during, or is otherwise related to, a period of ACDUTRA service.  Whether his CAD may have had its onset prior to his retirement from the Naval Reserves is not the salient question as service connection would be warranted only if this occurred during a period of ACDUTRA.  Neither the service records, nor the information from the Veteran's doctors, suggest that the onset was during a period of ACDUTRA.  Without sufficient evidence that the Veteran's CAD was incurred during ACDUTRA service, or was otherwise caused by, a disease, injury, or event that occurred during a period of ACDUTRA, service connection is not warranted for CAD.  Additionally, because the evidence does not establish that a disease, injury, or event occurred during a period of active service, including ACDUTRA service, to which CAD could be related, it is not necessary to remand the claim for a medical examination or opinion.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 79.

In addition, to the extent the Veteran's CAD was caused or aggravated by his hypertension, service connection is not warranted for CAD on a secondary basis.  See 38 C.F.R. § 3.310 (2011).  The provisions of secondary service connection presuppose that the underlying disability to which the claimed disability is related is in fact service connected.  Because the Veteran has not been service connected for hypertension, these provisions are not applicable as a matter of law.

For the foregoing reasons, the Board finds that the claims of service connection for hypertension and CAD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


